                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                        IN THE UNITED STATES DISTRICT COURT                              April 25, 2019
                                                                                      David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GREG HERNANDEZ, and                                §
DEANNE HERNANDEZ,                                  §
                                                   §
                       Plaintiffs,                 §
                                                   §
VS.                                                §     CIVIL ACTION NO. H-19-915
                                                   §
FORT BEND ISD, et al.,                             §
                                                   §
                       Defendants.                 §

                                               ORDER

       The Fort Bend Independent School District, Michael Brassfield, Deena Hill, Julia Nick, and

Henry Henderson have moved to dismiss the amended petition for failure to state a plausible claim.

(Docket Entry Nos. 9, 11). Greg and Deanne Hernandez must respond to the motions by April 26.

(Docket Entry No. 12). Because the court expects to rule on the motions to dismiss promptly, the

initial conference set for May 2, 2019, is cancelled. The initial conference will be rescheduled

following the court’s decision on the motions to dismiss. This approach will help the court and

parties to tailor this case’s scheduling order to the factual and legal issues.

               SIGNED on April 25, 2019, at Houston, Texas.


                                                       ______________________________________
                                                                Lee H. Rosenthal
                                                          Chief United States District Judge
